DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (# CN 106079952 A) in view of Pearl et al. (# US 2007/0103529).
Zheng discloses:
1. An environmentally friendly water transfer printing method (see Abstract; see Steps S1 to S7; figure: 1), comprising:
 applying water-based primer to a surface of a subject (see step a3; spraying primer, on the surface is sprayed with paint, the plastic piece of the sprayed paint baking under the environment of 70 ℃ to -80 centigrade, the baking time is 20-30 minutes until the transfer the required hardness (see Example: 2-3; step S3: spraying primer, on the surface is sprayed with paint, the plastic piece of the sprayed paint baking under the environment of 75 ℃, the baking time is 25 minutes until the transfer the required hardness to preheat before, baking at 60 ℃ to -65 degrees centigrade, after baking the temperature slowly to normal temperature, primer acts as a non-stick effect between medium, paint and ink in between the plastic piece and the ink, the ink is more easily adhered on the plastic piece)
using a water transfer printing membrane comprising a modified water-based ink printing pattern, so that a water-soluble film of the water transfer printing membrane absorbs water and dissolves to swell the modified water-based ink, and the water-based primer is combined with the modified water-based ink to make the surface of the object attach a pattern (see Steps S1-S7).
3. An environmentally friendly water transfer printing method (see Steps S1-S7; figure: 1), comprising: 
applying water-based primer to a surface of an object (see step a3; spraying primer, on the surface is sprayed with paint, the plastic piece of the sprayed paint baking under the environment of 70 ℃ to -80 centigrade, the baking time is 20-30 minutes until the transfer the required hardness (see Example: 2-3; step S3: spraying primer, on the surface is sprayed with paint, the plastic piece of the sprayed paint baking under the environment of 75 ℃, the baking time is 25 minutes until the transfer the required hardness to preheat before, baking at 60 ℃ to -65 degrees centigrade, after baking the temperature slowly to normal temperature, primer acts as a non-stick effect between medium, paint and ink in between the plastic piece and the ink, the ink is more easily adhered on the plastic piece).
placing a water transfer printing membrane with printing pattern on a water surface, so that a water-soluble film of the water transfer printing membrane absorbs water and dissolves to swell the modified water-based ink; (see Step 6) and 
the water transfer printing on the object, and the water-based primer on the surface of the object is combined with the modified water-based ink to make the surface of the object attach a pattern (see Examples 1-3).
6. The environmentally friendly water transfer printing method according to claim 3, wherein the method further comprises cleaning the surface of the object to which the pattern is attached, then blowing and baking the surface of the object (see Steps S1-S2).
7. The environmentally friendly water transfer printing method according to claim 6, wherein the method further comprises spraying protective paint, a topcoat, or both the protective paint and the topcoat on the surface of the object after baking (See Step S9-S10).
8. An environmentally friendly water transfer printing method (see Examples: 1-3), comprising: 
pre-treating of a surface of an object (see Steps S1-S2); 
applying water-based primer to the surface of the object (see step a3; spraying primer, on the surface is sprayed with paint, the plastic piece of the sprayed paint baking under the environment of 70 ℃ to -80 centigrade, the baking time is 20-30 minutes until the transfer the required hardness (see Example: 2-3; step S3: spraying primer, on the surface is sprayed with paint, the plastic piece of the sprayed paint baking under the environment of 75 ℃, the baking time is 25 minutes until the transfer the required hardness to preheat before, baking at 60 ℃ to -65 degrees centigrade, after baking the temperature slowly to normal temperature, primer acts as a non-stick effect between medium, paint and ink in between the plastic piece and the ink, the ink is more easily adhered on the plastic piece); 
placing a water transfer printing membrane with printing pattern on a water surface (see Step S4; pattern printing, the light curing agent of UV ink printing on the water transfer printing membrane forming pattern, and by using a hot air drying, the water transfer film is a PVA film, PVA is polyvinyl alcohol, printed by the intaglio printing process), and 
performing the water transfer printing on the object to make the surface of the object attach with a pattern (see Steps S5-S7).
9. The environmentally friendly water transfer printing method according to claim 8, wherein a water temperature during the water transfer printing in the placing step is 25° C. to 30° C (28 C; see Step S6).
10. The environmentally friendly water transfer printing method according to claim 9, wherein the method further comprising: soaking the surface of the object with hot water for 5 minutes, in which the water temperature is between 45° C. and 50° C.; cleaning with water under pressure and blow off the surface water stains; drying the object above 50° C. until the water completely evaporates; spraying protective paint, a topcoat, or both the protective paint and the topcoat (varnish layer; see Steps S9; see Examples: 1-3).
Zheng explicitly did not discloses:
1. A water transfer printing membrane comprising a modified water-based ink multi-color printing pattern.
2. The environmentally friendly water transfer printing method according to claim 1, wherein the modified water-based ink is modified polyurethane comprising hydroxyl, sulfonate and isocyanate groups, and the water-based primer is modified polyurethane comprising hydroxyl and isocyanate groups.
3. A water transfer printing membrane comprising a modified water-based ink multi-color printing pattern.
4. The environmentally friendly water transfer printing method according to claim 3, wherein the modified water-based ink is modified polyurethane comprising hydroxyl, sulfonate and isocyanate groups, and the water-based primer is modified polyurethane comprising hydroxyl and isocyanate groups.
5. The environmentally friendly water transfer printing method according to claim 3, wherein the water transfer printing membrane comprising: a water-soluble film; a multi-color water-based ink printing pattern formed on the water-soluble film; and a metal nanoparticle layer formed on the multi-color water-based ink printing pattern.
8. A water transfer printing membrane comprising a modified water-based ink multi-color printing pattern.
Pearl et al. teaches a process for printing high quality, high resolution multicolor image (see Abstract).
1. A water transfer printing membrane comprising a modified water-based ink multi-color printing pattern (see Abstract; see Examples 1-3; CMYK; see Table 1).
2. The environmentally friendly water transfer printing method according to claim 1, wherein the modified water-based ink is modified polyurethane ([0061]; [0216]; [0316]) comprising hydroxyl ([0072]; [0194]; [0218]; [0242]), sulfonate and isocyanate groups ([0062]; [0074]; [0218]; [0246]-[0247]), and the water-based primer is modified polyurethane comprising hydroxyl and isocyanate groups.
3. A water transfer printing membrane comprising a modified water-based ink multi-color printing pattern (see Abstract; see Examples 1-3; CMYK; see Table 1).
4. The environmentally friendly water transfer printing method according to claim 3, wherein the modified water-based ink is modified polyurethane comprising hydroxyl ([0072]; [0194]; [0218]; [0242]), sulfonate and isocyanate groups ([0062]; [0074]; [0218]; [0246]-[0247]), and the water-based primer is modified polyurethane comprising hydroxyl and isocyanate groups.
5. The environmentally friendly water transfer printing method according to claim 3, wherein the water transfer printing membrane comprising: a water-soluble film; a multi-color water-based ink printing pattern formed on the water-soluble film; and a metal nanoparticle layer formed on the multi-color water-based ink printing pattern (see Examples).
8. A water transfer printing membrane comprising a modified water-based ink multi-color printing pattern (see Abstract; see Examples 1-3; CMYK; see Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the water based ink of Zheng by the aforementioned teaching of Zheng in order to have printing high quality, high resolution multicolor image.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Zaher (# US 6001206) discloses a method and apparatus for applying a pre-formed decoration to an article provides that the article is immersed into a liquid on which the decoration is floating. Prior to transferring the decoration to the article, the decoration is heated and hot water vapor may be used (see Abstract).
(2) Ogisu (# US 6044764) discloses printing method and printing press (see Abstract)
(3) Bowles et al. (# US 2003/0007053) discloses a method for high definition printing to be dip transferred to a three-dimensional article comprises four color process printing a digital image from a digital image file onto a water soluble polymer film with solvent based ink to form a printed water soluble film and dip transfer printing the solvent based ink image through transcription on the surface of the article. The method is suitable for printing three-dimensional articles of a variety of shapes with high definition, photographic-quality images. The method is particularly suitable for decorating articles with complex images such as camouflage patterns (see Abstract).
(4) Lin (# US 6103043) discloses a processes for attaching colors and prints to stainless steel product in the present invention comprises actions of: (1) roughening surface with an abrasive paper, (2) cleaning with water, (3) applying priming paint to the stainless steel, (4) hanging the stainless steel on a support, (5) placing a film with colors and prints thereon on water, (6) contacting the stainless steel with the film, (7) washing with cleaning water, (8) drying; and (9) applying gold lacquer in order for the stainless steel to have a shining surface (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853